Case 3:21-cv-30068-MGM Document 7-6 Filed 06/18/21 Page 1 of 3




        EXHIBIT
                      Case 3:21-cv-30068-MGM Document 7-6 Filed 06/18/21 Page 2 of 3



Tara Spitzer

From:                                              Tony Trigiani <ttrigiani@dpipower.com>
Sent:                                              Monday, April 26, 2021 4:39 PM
IO:                                                Tara Spitzer
Cc:                                                Lawrence Field; George Hutchinson
Subject:                                           Cancellation of sales
Attachments:                                       DPI Sales Cancellation - 26-04-2021.pdf

lmportance:                                        High



All;
Please read my notification attached
It is effective immediately.

TonW Tri,gian[,,
DPI-President
414 Century Court
Piney Flats, TN 37686
(p) 423-s38-9oo2xtt2
(fl423-s38-92O2
(c) 423-366-84s6


reader of this message is not the intended recipient, or an employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that any

please notify the sender immediately by replying to the message and promptly delete the message from your computer.




                                                                                         1
              Case 3:21-cv-30068-MGM Document 7-6 Filed 06/18/21 Page 3 of 3




      ry
      DIVEFISIFIED POWER
      INIFFNATIONAI   IIC
                             'lx@l@'
                            Diversified Power lnternationalLLC, 414 Gentury Court, Piney Flats, TN 37686
                            Phone-423-538-9002, Fax-423-538 -9202, http ://www.d pipower.com/




Date:                April26,2021

Regarding:           Discontinuance of DPI Sales to Algaesonix, LLC / Sonic Solutions Algae Control (SSAC)



Dear Algaesonix / SSAC,

It is DPI's understanding that Algaesonix and SSAC have merged or through some form of combination is now
one entity. This communication is directed to both entities or the merged or consolidated entity, if that is in fact
the case. Due to recent events, DPI will no longer make available for sale DPI's Algae Management related
products to Algaesonix, to SSAC or to the merged or consolidated entity if such entity exists.

Please remove all references associating Algaesonix and SSAC with DPI or with the sale of any DPI product,
including but not limited to all products under the Hydro Bioscience umbrella.

Please also remove from any of Algaesonix or SSAC sales literature, sales brochures or internet advertisements
any reference to DPl, DPI trade names or DPI's Algae Management products.

The failure to comply with this request will be viewed by DPI as a further violation of its intellectual property and
trade secrets.




Sincerely,




Tony Trigiani
President
DPI
